Citation Nr: 0923848	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
prostate cancer, rated as 40 percent disabling from October 
18, 2004, and as 60 percent disabling from July 13, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the United States 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California, which granted service connection for 
residuals of prostate cancer and assigned a zero percent 
rating from October 18, 2004.  In a July 2006 rating 
decision, the RO assigned a 40 percent disability rating to 
the residuals of prostate cancer from October 18, 2004.  In 
an April 2009 rating decision, the RO assigned a 60 percent 
rating to the residuals of prostate cancer from July 13, 
2007.   

In July 2007, the Veteran presented testimony at a Travel 
Board hearing.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

In December 2007, the Board remanded the matter on appeal for 
additional development.  



FINDING OF FACT

On June 15, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the appeal of entitlement to 
a higher initial evaluation for residuals of prostate cancer, 
rated as 40 percent disabling from October 18, 2004, and as 
60 percent disabling from July 13, 2007; there is no question 
of fact or law remaining before the Board in this matter.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a 
higher initial evaluation for residuals of prostate cancer, 
rated as 40 percent disabling from October 18, 2004, and as 
60 percent disabling from July 13, 2007, pursuant to 
38 C.F.R. § 20.204 are met; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  Regulations implementing the VCAA are published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA applies in the instant case.  Given the Veteran's 
expression of intent to withdraw his appeal, further 
discussion of the impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b). 

Review of the record shows that on June 15, 2009, prior to 
the promulgation of a decision in the appeal, the Veteran's 
representative submitted a written Motion to Withdraw Appeal 
to the Board and requested withdrawal of the Veteran's appeal 
of entitlement to a higher initial evaluation for residuals 
of prostate cancer, rated as 40 percent disabling from 
October 18, 2004 and as 60 percent disabling from July 13, 
2007.  The representative also submitted a written statement 
from the Veteran in which the Veteran requested that his 
appeal before the Board be withdrawn.  The Board finds that 
the June 15, 2009, Motion to Withdraw Appeal meets the 
requirements of 38 C.F.R. § 20.204. 

Hence, there is no allegation of error of fact or law 
remaining for appellate consideration on this matter, and the 
Board does not have jurisdiction to consider an appeal in 
this matter.  Accordingly, the appeal is dismissed. 


ORDER

The appeal of entitlement to a higher initial evaluation for 
residuals of prostate cancer, rated as 40 percent disabling 
from October 18, 2004, and as 60 percent disabling from July 
13, 2007, is dismissed. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


